UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4888 Dreyfus Short-Intermediate Government Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/2009 -1- FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Government Fund February 28, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes93.1% Rate (%) Date Amount ($) Value ($) Bank & Finance5.3% Citigroup, Gtd. Notes 12/9/11 2,100,000 General Electric Capital, Gtd. Notes 12/9/11 2,200,000 JPMorgan Chase & Co., Gtd. Notes 12/1/11 4,000,000 a Regions Bank, Gtd. Notes 12/9/11 2,000,000 Wells Fargo & Co., Gtd. Notes 12/9/11 1,130,000 a U.S. Government Agencies48.3% Federal Home Loan Banks, Bonds 9/14/09 2,700,000 b Federal Home Loan Banks, Bonds, Ser. 1 9/18/09 5,000,000 b Federal Home Loan Banks, Bonds 6/22/10 4,360,000 Federal Home Loan Mortgage Corp., Notes 3/23/12 20,000,000 c Federal Home Loan Mortgage Corp., Notes 4/1/11 2,240,000 c Federal Home Loan Mortgage Corp., Notes 3/15/11 15,400,000 c Federal National Mortgage Association, Notes 1/9/12 18,000,000 c Federal National Mortgage Association, Notes 4/1/11 2,240,000 c Federal National Mortgage Association, Notes 6/8/09 5,800,000 c Federal National Mortgage Association, Notes 9/15/09 26,250,000 c Small Business Administration Participation, Gov't Gtd. Ctfs., Ser. 20G 7/1/17 1,928,158 U.S. Government Agencies/Mortgage-Backed22.2% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 247,809 c 4.00%, 1/1/10 - 4/1/10 11,402,184 c 4.50%, 2/1/10 - 9/1/14 2,493,783 c 5.00%, 5/1/10 - 1/1/11 4,390,344 c Structured Pass-Through Secs., Ser. T-7, Cl. A6, 7.03%, 8/25/28 59,851 b,c Federal National Mortgage Association: 4.00%, 2/1/10 - 10/1/10 2,786,559 c 4.50%, 11/1/14 1,139,515 c 5.00%, 12/1/09 1,110,615 c 5.50%, 9/1/14 - 4/1/16 1,069,626 c Ser. 2002-83, REMICS, Cl. DH, 5.00%, 9/25/17 2,260,002 c 2,312,889 Whole Loan, Ser. 2001-W2, Cl. AF6, 6.59%, 10/25/31 2,122,073 b,c 1,922,654 Government National Mortgage Association I: Ser. 2004-43, Cl. A, 2.82%, 12/16/19 481,193 477,385 Ser. 2004-97, Cl. AB, 3.08%, 4/16/22 602,617 598,467 Ser. 2006-42, Cl. A, 3.30%, 2/16/30 1,958,393 1,945,623 Ser. 2004-77, Cl. A, 3.40%, 3/16/20 426,057 425,325 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 1,059,149 1,057,637 Ser. 2006-39, Cl. A 3.77%, 6/16/25 872,415 871,660 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 409,101 409,263 Ser. 2005-79, Cl. A 4.00%, 10/16/33 487,008 488,239 Ser. 2005-50, Cl. A, 4.02%, 10/16/26 1,009,695 1,012,382 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 849,385 851,021 Ser. 2005-42, Cl. A, 4.05%, 7/16/20 1,144,613 1,147,243 Ser. 2006-6, Cl. A, 4.05%, 10/16/23 191,449 191,822 Ser. 2004-51, Cl. A, 4.15%, 2/16/18 276,780 277,500 Ser. 2006-30, Cl. A, 4.18%, 4/16/28 1,259,899 1,265,650 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 1,054,730 1,060,104 Ser. 2005-67, Cl. A, 4.22%, 6/16/21 878,687 880,998 Ser. 2006-5, Cl. A 4.24%, 7/16/29 1,546,610 1,555,156 Ser. 2005-52, Cl. A, 4.29%, 1/16/30 426,944 429,402 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 383,236 385,711 Ser. 2005-32, Cl. B, 4.39%, 8/16/30 971,362 978,096 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 656,346 661,469 Ser. 2006-18, Cl. A, 4.97%, 12/16/21 1,635,747 1,649,696 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 842,769 858,860 U.S. Treasury Notes17.3% 1.13%, 1/15/12 8,500,000 8,441,571 4.63%, 8/31/11 25,000,000 a 27,117,200 4.88%, 4/30/11 2,200,000 2,380,299 Total Bonds and Notes (cost $203,478,995) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 3/5/09 (cost $199,999) 200,000 d Other Investment7.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,115,000) 16,115,000 e Investment of Cash Collateral for Securities Loaned14.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $31,045,152) 31,045,152 e Total Investments (cost $250,839,146) 114.6% Liabilities, Less Cash and Receivables (14.6%) Net Assets 100.0% a All or a portion of these securities are on loan. At February 28, 2009, the total market value of the fund's securities on loan is $29,844,033 and the total market value of the collateral held by the fund is $31,045,152. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d All or partially held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At February 28,2009, the aggregate cost of investment securities for income tax purposes was $250,839,146. Net unrealized appreciation on investments was $1,420,247 of which $1,965,464 related to appreciated investment securities and $545,217 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES February 28, 2009 Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 2/28/2009 ($) Financial Futures Long U.S. Treasury 2-Year Notes 105 22,743,985 June 2009 8,203 Gross Unrealized Appreciation The fund may invest in financial futures contracts in order to gain exposure to or protect against changes in the market. The fund is exposed to market risk as a result of changes in the value of the underlying financial instruments. These investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Investments in financial futures require the fund to mark to market on a daily basis, which reflects the change in the market value of the contracts at the close of each days trading.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses. When the contracts are closed, the fund recognizes a realized gain or loss. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 47,160,152 205,099,241 0 Other Financial Instruments+ 8,203 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Short-Intermediate Government Fund By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
